Title: From Thomas Jefferson to Benjamin Henry Latrobe, 5 August 1807
From: Jefferson, Thomas
To: Latrobe, Benjamin Henry


                        
                            Dear Sir
                            
                            Monticello Aug. 5. 07
                        
                        When we were conversing last on the digging & smoothing the ground round the President’s house, you
                            mentioned that there would be wanting some earth to be dug to fill up the Northwest angle of the ground. as I have in
                            contemplation to extend the offices at the West end of the house 50. feet further Westwardly, I should be glad that the
                            earth wanting for the N.W. angle should be procured by digging out that foundation 50. feet in length as before mentioned
                            and of the same breadth with what was dug out for the former part. it is not proposed that the extension of the offices
                            should be done this year or out of this appropriation. I salute you with friendship & respect.
                        
                            Th: Jefferson
                            
                        
                    